DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turkel et al. US PG Pub 20070185833 A1.
Regarding claims 1, 9, and 17, Turkel et al. teaches a method comprising: accessing a first join graph representing tables in a database, wherein the first join graph has vertices corresponding to respective tables in the database and directed edges corresponding to join relationships (Turkel et al. [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins."); receiving a first query that references data in two or more of the tables of the database (Turkel et al. [0059] "Thus, with respect to the example of FIG. 2, a query may refer to the Times table 10, the Sales Facts table 11 and the Target Sales 12 and specify that the Times table 10 is joined to the Sales Facts table 11 and to the Target Sales table 12."); selecting a connected subgraph of the first join graph that includes the two or more tables referenced in the first query (Turkel et al. [0059] "Therefore, a potential subgraph of such a query may contain only the Times and Sales Facts table linked together by a join."); accessing an indication that a directed edge of the connected subgraph corresponds to a one-to-one join (Turkel et al. [0078] - [0080] "If join is a one-to-one join or a one-to-many join with the source table on the many side: i) Add join to the JoinSubGraph variable ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet,"); modifying the connected subgraph based on the indication to obtain a modified subgraph, wherein the modified subgraph has less root tables than the connected subgraph (Turkel et al. [0066] - [0067] "Thus, the algorithm carries out the following steps: 1) divide the query's join graph into subgraphs (step 21 of FIG. 4);", Turkel et al. [0080] - [0081] "ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet, TargetTable, QueryJoinGraph) (i.e. the ExpandSubGraph is executed recursively)"); generating one or more leaf queries that reference respective subject tables that are each a root table of the modified subgraph or a table including a measure referenced in the first query (Turkel et al. [0068] - [0069] "2) generate inline views that will perform all necessary aggregation in each subgraph (step 22 of FIG. 4); 3) generate an SQL output query that comprises each inline view joined on common GROUP BY items and their grouping ID's if the items are potentially rolled up (step 23 of FIG. 4);"); generating a query graph that specifies joining of results from queries based on the one or more leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query Turkel et al. [0065] "The inline views are used to form an SQL output query in which they are joined on common GROUP BY items and their GROUPING_IDs. Finally, a calculation involving elements from more than one of the inline views is computed."); invoking a transformed query on the database that is based on the query graph and the queries based on the one or more leaf queries to obtain the transformed query result (Turkel et al. [0065] "On execution, each inline view will perform all aggregation functions (not just at the base aggregation level) that refer to data within that inline view. [...] Finally, a calculation involving elements from more than one of the inline views is computed."); and presenting data based on the transformed query result (Turkel et al. [0108] - [0109] "Thus, in the first example the SQL statement generated by this algorithm would be: […] This leads to the following result set:").
Both the applicant and Turkel et al. seem to be approaching the issue of unhelpful join query results in the same way: instead of joining the tables and then querying the combined data for answers, query the tables and then combine the resulting data. The subtrees in both cases are there to allow the system to build these subqueries while preserving the links between the data for latter recombination. Turkel et al. recursively works down to the smallest subgraphs it can. In examiner's estimation this both constitutes modifying the subgraph (splitting initial ones up into smaller ones) and where the modified ones have less root tables than the connected parent one.
The broadest reasonable interpretation of "an indication", since there is no explicit definition for it in the specifications, is anything which shows or records that there's a one-to-one join between in the subgraph. Turkel et al. does this through recording joins in variables. Turkel et al.'s inline views are the product of the subgraph creation process. As the SQL queries generated from them match the applicant's leaf queries. The calculation Turkel et al. does with them is the combined query result.
Regarding additional aspects of claim 9, Turkel et al. teaches a system, comprising: a network interface, a processor, and a memory, wherein the memory stores instructions executable by the processor (Turkel et al. [0039] "FIG. 1 shows. a server 1 which is connected to a database 2. The server 1 is operable to receive requests from client computers 3, 4, 5 via a network 6.").
Regarding additional aspects of claim 17, Turkel et al. teaches a non-transitory computer-readable storage medium that includes instructions that, when executed by a processor, facilitate performance of operations (Turkel et al. [0118] "It is important to note that while the present invention has been described in the context of a fully functioning data processing system, those of ordinary skill in the art will appreciate that the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions").
Regarding claims 2, 10, and 18, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: reversing the direction of the directed edge identified by the indication (Turkel et al. [0059] "Therefore, a potential subgraph of such a query may contain only the Times and Sales Facts table linked together by a join.").
While it seems the applicant has ascribed direction to joins based off the structure of the query, there is no inherent directionality in a join operation between tables when viewed from the results level. While there is from an implementation level that definition does not fit within the scope of the application and thus "reversing the direction of the directed edge" in this case simply means the process makes subgraphs starting at either table, which Turkel et al. does since it does not ascribe arbitrary directionality to the joins.
Regarding claims 3 and 11, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: selecting, based on the indication, a second connected subgraph of the connected subgraph that includes only edges that correspond to a one-to-one join (Turkel et al. [0065] "An inline view is then generated for each join subgraph within the set of data."); and iteratively reversing one or more directed edges of the second connected subgraph, including the directed edge identified by the indication, to reduce a number of root tables in the second connected subgraph (Turkel et al. [0071] "once a join has been processed it is added to VisitedJoinSet, which therefore contains the joins that have already been processed by the ExpandSubGraph function; all joins emanating from element.getSourceTable( ) are recursively explored, and this argument therefore refers to the database table from which the ExpandSubGraph function should recurse; and QueryJoinGraph is a collection of all the joins in the subject query.").
Since Turkel et al. recursively breaks subgraphs down into their smallest forms the potentially N-1 joins in the original will inevitably be broken down into 1-1 join subgraphs, or as Turkel et al. calls them, inline views. Examiner interprets this claim to match Turkel et al. where Turkel et al. marks join relations which have already been mapped and thus does not process them again which reduces the number of table linked in subsequent subgraphs.
Regarding claims 4, 12, and 19, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: identifying, based on the indication, one or more reversible join paths in the connected subgraph, wherein the one or more reversible joins paths each connect a source vertex corresponding to a root table of the connected subgraph to a destination vertex corresponding to a shared dimension table of the connected subgraph that is shared with another root table of the connected subgraph (Turkel et al. [0075] - [0081] "For each join in the QueryJoinGraph variable that involves SourceTable and is not in VisitedJoinSet: a) Set variable TargetTable to the table other than the source table that is joined by the join b) Add the join to the VisitedJoinSet variable c) If join is a one-to-one join or a one-to-many join with the source table on the many side: i) Add join to the JoinSubGraph variable ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet, TargetTable, QueryJoinGraph) (i.e. the ExpandSubGraph is executed recursively)"); and reversing the direction of at least one of the one or more reversible join paths by reversing one or more directed edges of the connected subgraph that are identified by the indication as corresponding to a one-to-one join (Turkel et al. [0073] "Execute the function ExpandSubGraph(JoinSubGraph, VisitedJoinSet, element.getSourceTable( ), QueryJoinGraph). Of the arguments to the ExpandSubGraph function: JoinSubGraph is the variable which will be populated by the execution of the ExpandSubGraph function to contain the join subgraph; once a join has been processed it is added to VisitedJoinSet, which therefore contains the joins that have already been processed by the ExpandSubGraph function; all joins emanating from element.getSourceTable( ) are recursively explored").
Turkel et al.'s recursive exploration would seem to traverse joins in any direction, driven only by the starting place, the pattern of joins between tables, and any random choice (Turkel et al. picks a join to traverse randomly when there are multiple choices). Since a join does not inherently have a direction the edge traversal Turkel et al. does in making subgraphs, including those instances where one tree joins with more than one other, seems to describe the claimed aspect.
Regarding claims 5 and 13, Turkel et al. teaches wherein reversing the direction of the at least one of the one or more reversible join paths comprises: checking that the root table of the at least one of the one or more reversible join paths is still a root table of the modified subgraph (Turkel et al. [0076] - [0077] "Set variable TargetTable to the table other than the source table that is joined by the join b) Add the join to the VisitedJoinSet variable"); and checking that the shared dimension table corresponding to the destination vertex of the at least one of the one or more reversible join paths would not become a root table of the modified subgraph (Since already traversed joins are excluded in subsequent recursive calls it would be impossible for previous root nodes to be subsequent root nodes as well.).
The algorithm as described by Turkel et al. traverses a join graph until all the joins have been accounted for before returning up the recursion. As the exit condition is an absence of joins to traverse that translates to exiting when the current node no longer has any children.
Regarding claim 7 and 15, Turkel et al. teaches wherein indication includes a data structure in a data model representing tables in the database (Turkel et al. [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins."). Turkel et al. indicates a data structure of tables in the database in the graph that it creates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel et al. US PG Pub 20070185833 A1 as applied to claim 1 above, and further in view of Chappell et al. US PG Pub 20120066206 A1.
Regarding claims 6, 14, and 20, Turkel et al. does not teach wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication.
Chappell et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication (Chappell et al. [0028] "At step 215, the query is compiled for execution against the desired data. […] By looking at the data that will be required in later operations, it may be possible to reduce the number of joins in the query.").
While Turkel et al. does the same sort of query analysis and reformulation as the claims, Turkel et al. does not do any comparison of the data which would result from said subqueries. As such merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication is not taught because Turkel et al. would not know that such an action would result in an identical query result. Chappell et al., on the other hand, does look at the possible results from queries, and attempts to cut out joins when they are unnecessary, in view of the data they would return.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Turkel et al. with Chappell et al., that in order to reduce the number of subqueries generated when their results would yield an identical combined result, they would combine the data based query join pruning from Chappell et al. with the subgraph query creation from Turkel et al.
Regarding claims 8 and 16, Turkel et al. does not teach wherein indication includes a data structure in a schema of the database.
Chappell et al. teaches wherein indication includes a data structure in a schema of the database (Chappell et al. [0038] "Those of ordinary skill will recognize a variety of ways to evaluate operations against data depending on the format of the data system, the query format, and/or the given operation.").
While Turkel et al. indicates the structure of the tables used in the query, it does not explicitly indicate structure of the database regardless of the query and instead in view of the schema. However, Chappell et al., being concerned with the contents of the tables, does look at the data structures in light of the database schema.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Turkel et al. with Chappell et al., that in order to include query independent table links in the indication, they would combine the schema defined table links from Chappell et al. with the subgraph indications from Turkel et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163